DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second air receiving object” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“operating state obtaining unit” (Claim 1, described in P[0052]; FIG.6). The limitation of “operating state obtaining unit” is further defined within the present application as a device which obtains the target operating states of the airflow control devices, namely, the target operating state of each of the actuators of the airflow control devices. The “operating state obtaining unit” is a structural component of the processor as seen in FIG.6 of the drawings. Therefore, “operating state obtaining unit” is being interpreted under 112(f) and further understood as a processor which obtains system information regarding operational states of airflow control devices such as fans, dampers, or the equivalence thereof.    
“airflow control device” (Claims 1-3, 5, 7, and 9-11, described in P[0032], see 112(b) rejections below). The limitation of “airflow control device” is further defined within the present application as blower 22, and the doors 31 to 38 wherein the blower and the doors function as airflow control devices that control feeding of the air to the air receiving objects. Therefore, “airflow control device” is being interpreted under 112(f) and further understood as a control device that controls the feeding of air such as a fan, blower, damper, door, or equivalence thereof.
“temperature obtaining unit” (Claims 1-3, and 11, described in P[0053]; FIG.6). The limitation of “temperature obtaining unit” is further defined within the present application as a device which obtains temperatures detected by temperature sensors that detect the temperatures of air receiving objects or temperature sensors that detect the temperatures of air fed to the air receiving objects. The “temperature obtaining unit” is a structural component of the processor as seen in FIG.6 of the drawings. Therefore, “temperature obtaining unit” is being interpreted under 112(f) and further understood as any processor used for obtaining or detecting the temperature of a predetermined object, airflow, or equivalence thereof.
“air receiving object” (Claims 1-6, 9, and 11, described in P[0031]). The limitation of “air receiving object” is further defined within the present application as a battery, vehicle cabin, or communication air passage. Therefore, “air receiving object” is being interpreted under 112(f) and further understood as any battery,  vehicle communication air passage, or equivalence thereof.
“abnormality diagnosing unit” (Claims 1-3, and 10-11, described in P[0073]; FIG.6). The limitation of “abnormality diagnosing unit” is further defined within the present application as a device used for determining the presence of an abnormality in the airflow control device associated with the air receiving object. The “abnormality diagnosing unit” is a structural component of the processor as seen in FIG.6 of the drawings. Therefore, “abnormality diagnosing unit” is being interpreted under 112(f) and further understood as any processor used in detecting abnormal conditions in airflow control devices, as discussed above, or equivalence thereof.
“warning sending unit” (Claim 10, described in P[0083]). The limitation of “warning sending unit” is further defined within the present application as a device to generate a warning to the user of a system. The “warning sending unit” is a structural component of the processor as seen in FIG.6 of the drawings. Therefore, “warning sending unit” is being interpreted under 112(f) and further understood as any processor used to generate a warning signal, flag, or equivalence thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 10; the limitation(s), “the airflow control device” are unclear. The limitation of “the airflow control device” is confusing as it is unclear whether a warning is generated in response to an abnormality in the first or second airflow control device air flow control device, as disclosed in claims 5 and 9. It is unclear how the recitation of “the airflow control device” relates to prior disclosed recitations regarding the feature and in part renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US20090249803), and further in view of Ochiai (US 20160301116 A1).
In re claim 1, Suzuki discloses an abnormality diagnosis device that performs an abnormality diagnosis on a blower system (100) that sends air to a plurality of air receiving objects, comprising: 
an operating state obtaining unit (flow rate calculating unit; FIG.6, 342; [0023, 0100-104]) that obtains a target operating state of an airflow control device (damper 108, blower 400, rear air conditioner blower 600) that controls flow of air to the air receiving objects; 
a temperature obtaining unit (temperature difference calculating unit; FIG.6, 344; [0109]) that obtains a temperature detected by a temperature sensor that detects a first temperature as a temperature of air fed to a first air receiving object (intake air temperature TC) as one of the air receiving objects 
or a temperature of the first air receiving object (battery temperature detection sensor 304 [0115]); 
a temperature estimating unit (battery temperature estimating unit; FIG.6, 348; [0114]) that estimates the first temperature, 
based on the target operating state of the airflow control device [0023, 0111-0113]; and 
an abnormality diagnosing unit (abnormality determining unit; FIG.6, 350; [0115]) that performs an abnormality diagnosis, 
wherein the abnormality diagnosing unit determines that there is an abnormality, 
when a difference between the first temperature obtained by the temperature obtaining unit and the first temperature estimated by the temperature estimating unit is equal to or larger than a predetermined first reference value [0115].  

Suzuki lacks: 
an abnormality diagnosing unit that performs an abnormality diagnosis on the airflow control device, wherein the abnormality diagnosing unit determines that there is an abnormality in the airflow control device, when a difference between the first temperature obtained by the temperature obtaining unit and the first temperature estimated by the temperature estimating unit is equal to or larger than a predetermined first reference value. 

Regarding the limitation, “…an abnormality diagnosing unit that performs an abnormality diagnosis on the airflow control device, wherein the abnormality diagnosing unit determines that there is an abnormality in the airflow control device, when a difference between the first temperature obtained by the temperature obtaining unit and the first temperature estimated by the temperature estimating unit is equal to or larger than a predetermined first reference value.”: It should be noted that Suzuki discloses consideration for detecting abnormal conditions such as deteriorated battery performance or blower/fan malfunctions in relation to a temperature of a battery heat source exceeding a predetermined threshold. However; Suzuki is silent as to distinctly disclosing an abnormality diagnostic for an airflow control device. Ochiai discloses in a similar invention, regarding cooling systems for a battery, a consideration for when a temperature of a battery becomes equal to or higher than a first predetermined temperature, configuring a controller to detect a presence or absence of an abnormality in a cooling fan based on an actual rotational speed of the cooling fan [Claim 1].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Suzuki to include an abnormality diagnosing unit that performs an abnormality diagnosis on the airflow control device, wherein the abnormality diagnosing unit determines that there is an abnormality in the airflow control device, when a difference between the first temperature obtained by the temperature obtaining unit and the first temperature estimated by the temperature estimating unit is equal to or larger than a predetermined first reference value, as taught by Ochiai. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a more comprehensive overview of the status of integrated parts under abnormal conditions. Monitoring additional components, such as cooling fans, allows the user to identify whether or not the abnormal condition detected within the system is due to a fan malfunction; enabling the user, in part, to detect, categorize, and address malfunctions in a system accurately and efficiently with regards to operational fan conditions.    

In re claim 6, Suzuki discloses the abnormality diagnosis device according to claim 1, 
wherein the first air receiving object is a heat generating device (FIG.1; high-voltage battery 500), and 
the first temperature is a temperature of the heat generating device (FIG.1; battery temperature detection sensor 304 [0115])  

In re claim 7, Suzuki discloses the abnormality diagnosis device according to claim 6, wherein 
the temperature estimating unit estimates the temperature of the heat generating device (battery temperature estimating unit 348), 
based on an amount of heat released from the heat generating device, and the amount of heat released from the heat generating device is calculated, 
based on a flow rate of air fed to the heat generating33 device calculated based on the target operating state of the airflow control device (Wc [0113]), and 
a difference between the temperature of the heat generating device and a temperature of the air fed to the heat generating device [0114].  

In re claim 8, Suzuki discloses the abnormality diagnosis device according to claim 7, wherein the heat generating device is a battery (FIG.1, high-voltage battery 500 [0114-0115]).  

In re claim 10, Suzuki discloses the abnormality diagnosis device according to claim 1, further comprising 
a warning sending unit that sends a signal to a warning device to generate a warning to a user of the blower system, when the abnormality diagnosing unit determines that there is an abnormality in the airflow control device (“Abnormality determining unit 350 may turn on an abnormality determination flag, when it is determined to be an abnormal condition.”; [0115]).   

In re claim 11, with regards to the limitation “a second air receiving object” please see the drawing objections above. Moreover, it should be noted that the prior art discloses consideration for a system which comprises a secondary battery, or “a second air receiving object”, by which control methods are implemented according to temperature values of the secondary battery (Ochiai; US 20160301116; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Suzuki to include a second air receiving object, as taught by Ochiai. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an alternative battery source for providing additional power to system components during times of high-power usage or in the case that a main power source is operating abnormally. 
Furthermore; with regards to the remaining limitations, the recitations of a second air receiving object, a temperature obtaining unit, a temperature estimating unit, and an abnormality diagnosing unit are mere duplication of parts and as such have no patentable significance unless a new and unexpected result were produced. (MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 [CCPA 1960])    

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 2, the prior art teaches a consideration for diagnosing abnormal conditions in common airflow control devices such as dampers and fans (Doi US 4827730). Furthermore, the prior art teaches a consideration for performing abnormality diagnostics once a heat generating source, such as a battery, exceeds a predetermined temperature value. However; the prior art lacks distinct disclosure to suggest an abnormality diagnostic system which prioritizes determining whether or not there is a malfunction in a fan/blower before deciding there is an abnormal condition in a damper or air-mixing door. 
The present application discloses a system in which abnormality diagnostics first check conditions of the fan/blower, by comparing measured values against predetermined rotational speeds (S12, S13), before determining an abnormal condition in damper components (FIG.8); in this way, when a heat source exceeds a predetermined temperature value, it is determined that there must be a malfunction present in the damper component when there is no abnormal condition detected in the fan/blower. The system is configured to efficiently address uncharacteristic conditions by prioritizing malfunction diagnostics of system components which have the largest impact upon airflow conditions, such as fans/blowers, before determining that abnormal conditions are caused by malfunctions in smaller nuanced components, such as dampers and air-mixing doors. Eliminating the need for superfluous diagnostic testing upon damper components once it is determined that the fan/blower is not the source of abnormal operating conditions within a system.

In re claims 3-5 and 9, indicated as allowable subject matter due to dependency upon claim 2 discussed above. 
Conclusion
See PTO-892: Notice of references cited. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763